DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on February 25, 2021.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 was considered by the examiner. See attached PTO-form 1449.

Specification
The disclosure is objected to because of the following informalities: 
“CROSS REFERENCES AND RELATED APPLICATIONS”, the U.S. Application Serial No. 16/026,819 is updated with an issued Patent No. 10,942,906.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-13, 17-20 of U.S. Patent No. 10,942,906.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘906)
1. A method, comprising: receiving, by one more processors, a match rule from a user of a customer relationship management tool, wherein the match rule comprises a unique identifier, a table in the customer relationship management tool, and one or more fields of applicability; and creating, by the one or more processors, a match index column in the table comprising encrypted match indexes using the unique identifier as an initialization vector in an encryption scheme, wherein the match index column is used when performing duplicate detection to determine if a new record duplicates an encrypted match index in the encrypted match indexes.
1. A method, comprising: receiving, by one or more processors, a new record added to a cloud computing platform; selecting, by the one or more processors, a match rule applicable to the new record comprising a unique identifier, a match type, and one or more fields of applicability, wherein the match rule defines a duplicate record when performing duplicate detection on the new record; calculating, by the one or more processors, an encrypted match index based on the one or more fields of applicability, wherein the unique identifier is used as an initialization vector in an encryption scheme used to create the encrypted match index; comparing, by the one or more processors, the encrypted match index to an encrypted match index column to determine if the encrypted match index duplicates a previously generated and stored encrypted match index in the encrypted match index column; and when the encrypted match index does not duplicate the previously generated and stored encrypted match index in the encrypted match index column, storing, by the one or more processors, the new record in the cloud computing platform and adding the encrypted match index to the encrypted match index column.
8. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: receive a match rule from a user of a customer relationship management tool, wherein the match rule comprises a unique identifier, a table in the customer relationship management tool, and one or more fields of applicability; and create a match index column in the table comprising encrypted match indexes using the unique identifier as an initialization vector in an encryption scheme, wherein the match index column is used when performing duplicate detection to determine if a new record duplicates an encrypted match index in the encrypted match indexes.
9. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: receive a new record added to a cloud computing platform; select a match rule applicable to the new record comprising a unique identifier, a match type, and one or more fields of applicability, wherein the match rule defines a duplicate record when performing duplicate detection on the new record; calculate an encrypted match index based on the one or more fields of applicability, wherein the unique identifier is used as an initialization vector in an encryption scheme used to create the encrypted match index; compare the encrypted match index to an encrypted match index column to determine if the encrypted match index duplicates a previously generated and stored encrypted match index in the encrypted match index column; and when the encrypted match index does not duplicate the previously generated and stored encrypted match index in the encrypted match index column, store the new record in the cloud computing platform and add the encrypted match index to the encrypted match index column.
15. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: receiving a match rule from a user of a customer relationship management tool, wherein the match rule comprises a unique identifier, a table in the customer relationship management tool, and one or more fields of applicability; and creating a match index column in the table comprising encrypted match indexes using the unique identifier as an initialization vector in an encryption scheme, wherein the match index column is used when performing duplicate detection to determine if a new record duplicates an encrypted match index in the encrypted match indexes.
20. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: receiving a new record added to a cloud computing platform; selecting a match rule applicable to the new record comprising a unique identifier, a match type, and one or more fields of applicability, wherein the match rule defines a duplicate record when performing duplicate detection on the new record; calculating an encrypted match index based on the one or more fields of applicability, wherein the unique identifier is used as an initialization vector in an encryption scheme used to create the encrypted match index; comparing the encrypted match index to an encrypted match index column to determine if the encrypted match index duplicates a value in the encrypted match index column; and when the encrypted match index does not duplicate a previously generated and stored encrypted match index in the encrypted match index column, storing the new record in the cloud computing platform and adding the encrypted match index to the encrypted match index column.





After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-4, 6-13, 17-20 of U.S. Patent No. 10,942,906.  While claims 1-20 of the instant application is slightly broader than claims 1-4, 6-13, 17-20 of U.S. Patent No. 10,942,906, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,942,906, but indicate that it is merely a subset of the Patent No. 10,942,906. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Made of Record
The prior art issued to Rozenward et al. (US Patent No. 8943059) discloses a plurality of source records may be received from a plurality of data sources, with each source record including a plurality of fields. It may be determined that a match group of source records from different data sources relate to the same entity, and a single best record may be automatically created for the match group based on field values from different source records in the match group. The creating may includes, for example, assigning a first set of fields to a first survivorship group associated with a first survivorship rule and a second set of fields to a second survivorship group associated with a second survivorship rule. All records in the match group may then be simultaneously ranked in accordance with the first and second survivorship rules using a single query. The best record could then be stored for subsequent use by other applications (see Abstract).
Prior art issued to Aissi et al. (US Patent No. 9,256,764) discloses a methods for generating a searchable encrypted database and enabling the searching of encrypted data. The method comprises receiving a plurality of sensitive data records comprising personal information of different users, identifying one or more searchable fields for the sensitive data records, wherein each searchable field is associated with a subset of the personal information for a user, generating a searchable field index for each of the one or more searchable fields, and encrypting the sensitive data records using a database encryption key (see Abstract).
The prior art issued to Coleman et al. (US Patent No. 10,901,964) discloses a method and system for mapping data elements between a source data structure and a target data structure. A source data element is mapped to a target data element by matching a source key and value pair to a target key and value pair. A parent source Soundex key for each parent element of the source data element is created. A parent target Soundex key for each parent element of a plurality of target data elements snatching the first Soundex key of the source data element is created. The parent source Soundex key for each parent element of the source data element is compared with each parent target Soundex key. The source data element is mapped to the target data element having the parent target Soundex key that matches the parent source Soundex key (see Abstract).
The prior art issued to Brosch (US Patent No. 10.222,987) discloses a data deduplication process maintains a data dictionary including a storage tablet and a secondary index containing data indicative of previously received data blocks. The tablet includes hashes of previous data blocks and the index includes one or more cuckoo filters storing fingerprints derived from block hashes of previous data blocks. When a new data block arrives, its block hash and fingerprint are generated. The storage tablet is queried with the block hash and the secondary index is queried with the fingerprint. If the dictionary contains no matching block hash or fingerprint, the new data block is stored in its entirety. If the dictionary contains a matching block hash or fingerprint, the new data block may be a duplicate data block that can be deduplicated by storing a reference to the previous data block instead of storing the new data block in its entirety (see Abstract).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly teach creating, by the one or more processors, a match index column in the table comprising encrypted match indexes using the unique identifier as an initialization vector in an encryption scheme, wherein the match index column is used when performing duplicate detection to determine if a new record duplicates an encrypted match index in the encrypted match indexes, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        October 21, 2022